Citation Nr: 1540709	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post right ankle reconstruction of torn ligaments (claimed as right ankle injury).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2000 to November 2003, and February 2006 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision granted service connection for the Veteran's right ankle disability, and assigned a non-compensable rating.  A January 2010 rating decision then increased the Veteran's disability rating to 10 percent, effective the day after the Veteran's separation from service.   

The issues of entitlement to service connection on a secondary basis for a right leg and knee disabilities have been raised by the Veteran's January 2010 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  



REMAND

Further development is required on the Veteran's claim.  The Veteran's last VA examination was conducted in September 2008, shortly after he first filed his claim.  In the Veteran's January 2010 VA Form 9, the Veteran wrote that his ankle disability has increased in severity.  The Veteran also wrote that he uses a cane.  In a statement dated September 2012, the Veteran stated that his ankle is unstable and that he feels bones grinding when he walks or runs.  The RO indicated that the Veteran missed an examination in April 2015; however, there is nothing in the VBMS file showing that he missed the appointment.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding treatment records of the Veteran, to include VA records for the period after January 17, 2013.

2.  Schedule a VA examination to evaluate the current severity of the Veteran's status-post right ankle reconstruction of torn ligaments.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  The examination should specifically consider the symptoms discussed in the Veteran's January 2010 VA Form 9 and September 2012 statement.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


